Citation Nr: 1402897	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hearing loss disability.

3.  Entitlement to a compensable rating for prostate cancer.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in February 2013 the Veteran filed a notice of disagreement with a rating decision in October 2012, which adjudicated multiple issues.  Subsequently in a letter dated in February 2013, the RO advised the Veteran that his February 2013 correspondence was not accepted as a Form 9 Appeal because a Statement of the Case was not issued and instructed the Veteran to file a Form 9 Appeal following the issuance of a Statement of the Case.  While a Statement of the Case was issued in September 2013, the Veteran did not file an appeal and the only issue currently before the Board is service connection for bilateral hearing loss.  

In the rating decision in October 2012, the RO denied a compensable rating for prostate cancer.  In February 2013, the Veteran disagreed with this determination and thus this issue is being remanded for the issuance of a Statement of the Case.  
	
A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. In an unappealed October 2004 rating decision, the RO denied service connection for bilateral hearing loss based on the determination that that there was no evidence that the Veteran had hearing loss.  

2. There was no evidence or information received within one year of the October 2004 rating decision that was new and material as to the claim of service connection for bilateral hearing loss.  

3. The additional evidence presented since the October 2004 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss disability.  

4. Bilateral hearing loss disability is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted since the previous denial of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2. Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

In light of the determination to reopen the Veteran's claims of service connection for bilateral hearing loss and the decision to granted service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.




Application to Reopen the Claim of Service Connection 

After a prior decision becomes final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In a rating decision in October 2004, the RO denied service connection for hearing loss based on the determination that the evidence did not show that the Veteran had hearing loss.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

At the time of the last final denial the evidence consisted of service treatment records and service personnel records, which show that the Veteran was a cannoneer and gunner in Vietnam.  The evidence received since the last final denial in October 2004 includes a VA audiogram in April 2008 which shows the Veteran met the criteria for bilateral hearing loss disability under 38 C.F.R. § 3.385.  This evidence is new as it was not of record at the time of the last rating decision and it is material because it now shows that the Veteran currently has hearing loss disability.  Accordingly, the Board finds that new and material evidence has been presented to reopen the claim of service connection for hearing loss disability.  



Service Connection

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the weight of the evidence of record supports a finding of service connection for bilateral hearing loss disability.  First, the Veteran meets the criteria under 38 C.F.R. § 3.385 for bilateral hearing.  See April 2008 VA audiogram.  
Second, the Board finds the evidence of record indicates in-service noise exposure as the Veteran's personnel records show that his military occupational specialty was field aviation crewman and he served in Vietnam as a cannoneer and gunner.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Finally, throughout the appeal period the Veteran contends that he had hearing loss in service.  See e.g. Veteran report on VA examination in April 2007; January 2007 statement.  His statements are competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the onset of the Veteran's bilateral hearing loss was during service and service connection is thus warranted.  See Shedden, 381 F.3d at 1167.

The Board recognizes that there are unfavorable VA opinions dated in April 2007, May 2007, and July 2007 whereby the examiners concluded that the Veteran's hearing loss was not related to service because he had normal hearing acuity on his separation examination from service.  The examiners' opinions are of no probative value and are flawed because the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  

Service connection for bilateral hearing loss disability is granted.  


REMAND

In the rating decision in October 2012, the RO denied a compensable rating for prostate cancer.  In February 2013, the Veteran disagreed with this determination and a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the RO in a rating decision in September 2013 proposed to sever service connection for prostate cancer and determined that the rating decision in April 2009 granting service connection for prostate cancer was clearly and unmistakably erroneous, however no further action on this matter has been taken.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issue of a compensable rating for prostate cancer.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


